                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONNA HORTON,                                        Case No. 18-cv-03920-JST
                                                          Plaintiff,
                                   8
                                                                                              ORDER TO SHOW CAUSE
                                                   v.
                                   9

                                  10     STANDARD INSURANCE COMPANY,
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                                On March 12, 2019, the parties advised court staff via email that they had reached a
                                  14
                                       settlement. ECF No. 34. When more than a week passed without an actual notice of settlement
                                  15
                                       being filed, the Court ordered the parties to file one by March 22, 2019. Id. In that order, the
                                  16
                                       Court reminded the parties that
                                  17
                                                        they have not obtained leave to modify the Court’s scheduling order,
                                  18                    which provided that this case would be resolved through cross-
                                                        motions under Federal Rule of Civil Procedure 52. ECF No. 30.
                                  19                    Those dates remain as set until further order.
                                  20   Id.
                                  21            On March 21, the Plaintiff filed a Notice of Settlement. ECF No. 35. In it, she stated that
                                  22   “[t]he parties anticipate filing a stipulated dismissal and any other closing documents within 30
                                  23   days.”
                                  24            The next day, the Court ordered the parties to file either a stipulation of dismissal or a one-
                                  25   page joint statement explaining why they were unable to file such a stipulation, by May 10, 2019.
                                  26   ECF No. 36. The Court also set a case management conference on May 29, 2019 at 2:00 p.m., and
                                  27   stated that the conference would be vacated automatically if they filed a timely stipulation of
                                  28   dismissal. Id.
                                   1              The parties did not comply with that order. Instead, on May 9, 2019, the Plaintiff filed a

                                   2   “Stipulation of Dismissal” signed only by her lawyer and not by an attorney for the Defendant.

                                   3   Thus, although the document was titled “stipulation,” it was in fact a unilateral request for

                                   4   dismissal that had no legal effect. Accordingly, on May 16, 2019, the Court issued an order

                                   5   stating:

                                   6                     The Court has received the “Stipulation of Dismissal” filed by
                                                         Plaintiff. ECF No. 37. The Court observes that the stipulation is
                                   7                     signed by Plaintiff only. The Court hereby ORDERS the parties to
                                                         file a stipulation signed by all parties on or before May 23, 2019. See
                                   8                     Fed. R. Civ. P. 41(a)(ii); Civil L.R. 7-12.
                                   9   ECF No. 38.

                                  10              No such stipulation was filed. No one appeared at the May 29, 2019 hearing.

                                  11              The Court should not have to work so hard just to get the parties to comply with its orders,

                                  12   the local rules, and the Federal Rules of Civil Procedure. Accordingly, having issued multiple
Northern District of California
 United States District Court




                                  13   orders without effect, and seeing no other way of getting the parties’ attention, the Court now

                                  14   ORDERS THE PARTIES AND THEIR COUNSEL, AND EACH OF THEM, TO SHOW

                                  15   CAUSE why the Court should not impose sanctions for the parties’ willful disobedience of the

                                  16   Court’s orders and the Federal Rules of Civil Procedure. Civ. L.R. 1-4; Roadway Exp., Inc. v.

                                  17   Piper, 447 U.S. 752, 766 (1980) (court has the inherent power to assess attorney’s fees for “willful

                                  18   disobedience of a court order”).

                                  19              A written response to this Order to Show Cause is due by June 5, 2019 at 5:00 p.m. The

                                  20   Court will conduct a hearing on June 19, 2019 at 2:00 p.m. Counsel will personally appear.

                                  21              IT IS SO ORDERED.

                                  22   Dated: May 30, 2019
                                                                                           ______________________________________
                                  23
                                                                                                         JON S. TIGAR
                                  24                                                               United States District Judge

                                  25

                                  26
                                  27

                                  28
                                                                                            2
